Name: Decision of the EEA Joint Committee No 112/98 of 27 November 1998 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations; NA;  EU institutions and European civil service;  construction and town planning;  social affairs
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(07)Decision of the EEA Joint Committee No 112/98 of 27 November 1998 amending Annex XIII (transport) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0049 - 0049DECISION OF THE EEA JOINT COMMITTEENo 112/98of 27 November 1998amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 103/98 of 30 October 1998(1);Whereas Council Recommendation 98/376/EC of 4 June 1998 on a parking card for people with disabilities(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added after point 89 (Council Resolution 96/C 99/01) in Annex XIII to the Agreement: "90. 398 X 0376: Council Recommendation 98/376/EC of 4 June 1998 on a parking card for people with disabilities (OJ L 167, 12.6.1998, p. 25)."Article 2The texts of Recommendation 98/376/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 28 November 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 November 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 197, 24.7.1999, p. 55; Corrigendum: OJ L 226, 27.8.1999, p. 44.(2) OJ L 167, 12.6.1998, p. 25.